MODIFIED
                                                               May 27, 2014



                                           In the
                               Missouri Court of Appeals
                                      Western District
JIMMIE LEE TAYLOR,                            )
                                              )
                Appellant,                    )     WD76380
                                              )
v.                                            )     OPINION FILED: April 29, 2014
                                              )
THE BAR PLAN MUTUAL                           )
INSURANCE COMPANY, ET AL.,                    )
                                              )
              Respondents.                    )

             Appeal from the Circuit Court of Jackson County, Missouri
                        The Honorable Sandra Midkiff, Judge

 Before Special Division: Cynthia L. Martin, Presiding Judge, Gary D. Witt, Judge and
                            Zel M. Fischer, Special Judge

       This case involves the interpretation of an insurance contract providing coverage

for legal malpractice. Appellant Jimmie Lee Taylor ("Taylor"), upon the advice of his

now-disbarred attorney, made several loans to the law firm of the attorney and to a

separate entity, which was also a client of the attorney. After both the attorney and the

other entity defaulted on the loans, Taylor prevailed in a civil action against the attorney

for malpractice. In this subsequent equitable garnishment action, the attorney's insurer,
Respondent The Bar Plan Mutual Insurance Company ("The Bar Plan"), was granted

summary judgment. Taylor appeals. We reverse.

                          FACTUAL AND PROCEDURAL HISTORY1

         This matter arises from an attorney's representation of a client in the midst of

numerous significant ethical breaches. The facts are not in dispute. In September 2006,

Taylor, the trustee and sole beneficiary of the Jimmie Lee Taylor and Leilla V. Taylor

Revocable Trust (the "Trust"),2 retained James C. Wirken ("Wirken") of the Wirken Law

Group as his attorney to handle certain legal claims regarding the management of the

Trust. Wirken's legal representation continued into 2008 and included matters relating to

estate planning and estate administration. Throughout the extended legal representation,

Taylor came to rely on the advice of Wirken.

         Wirken was the 100 percent equity owner in the Wirken Law Group. Although he

has since been disbarred, during all relevant times, Wirken was licensed to practice law in

Missouri, and Wirken Law Group was a Missouri professional corporation engaged in the

practice of law. The Bar Plan is an insurance company doing business in Missouri and

sold Wirken and the Wirken Law Group their professional liability insurance.

         The underlying dispute arose from two sets of loans made by Taylor (from the

Trust) and facilitated by and on the advice of Wirken: three loans went directly to Wirken

Law Group, and three loans to Longview Village Development Company ("Longview").


         1
           We view the facts and all reasonable inferences in the light most favorable to the party against whom the
summary judgment was entered. Mo. Pub. Entity Risk Mgmt. Fund v. Am. Cas. Co. of Reading, 399 S.W.3d 68, 73
(Mo. App. W.D. 2013).
         2
           Taylor is the son of Leilla V. Taylor, who died in 2007. Wirken's representation also included Taylor's
wife, Cindy Taylor, who is not a party to this appeal.

                                                          2
On the latter three loans, Wirken received a "finder's fee" from Longview for securing the

loans.

Loans to the Wirken Law Group

         Prior to April 5, 2007, while Wirken was representing Taylor and the Trust,

Wirken approached Taylor about the Trust loaning money to the Wirken Law Group.

Wirken did not inform Taylor that the Wirken Law Group was strapped for cash and

needed additional funding for its needs and for his personal expenses. Unknown and

undisclosed to Taylor, Wirken had approached multiple lending institutions for loans and

had been rejected, Wirken's personal assets were heavily leveraged, and Wirken also had

unpaid loans from multiple other clients. Wirken falsely indicated to Taylor that he had

multiple contingent fee cases that had already been settled but not yet paid, the proceeds

of which would be sufficient to repay the loans to the Trust.

         The Wirken Law Group borrowed money from Taylor three times in 2007. The

agreements were executed by way of promissory notes, guaranteed by Wirken personally,

but Taylor took no security interest in any of Wirken's assets or in the Wirken Law Group

or its assets. Those three loans totaled $250,000, each with ten percent interest until

default and fifteen percent thereafter. The three notes all provided that a reasonable

attorney fee was due in the event the notes were placed for collection.

         When Wirken was drafting these notes and advising as to the method of

repayment, Taylor believed that Wirken was his lawyer and was acting in his and the

Trust's best interests. Wirken conceded that he was the attorney for Taylor and the Trust

and had a fiduciary duty to them as clients. Nonetheless, Wirken never suggested that

                                             3
Taylor seek the advice of an uninterested lawyer before entering into these transactions,

nor did he make any written disclosure regarding his ethical obligations under the Code

of Professional Responsibility when engaging in a business transaction with a client.

       Taylor was never repaid for these three loans.

Loans to Longview

       As for the three loans to Longview, sometime prior to May 24, 2007, Wirken

advised Taylor that Longview was seeking short-term lenders for its projects and

encouraged him to become a lender. Longview was another of Wirken's clients. Wirken

advised Taylor that any loans to Longview would be secured by the personal guaranty of

Jeffrey Montgomery, a Kansas City Royals baseball player, implying that Wirken would

review the paperwork to assure that the personal guaranty was included.3 Taylor loaned

Longview a total of $261,740 in the three 2007 loans.                           Wirken drafted all of the

agreements. The agreements were executed by way of promissory notes, bore interest at

the rates of thirty-two to thirty-six percent, and provided for reasonable attorney fees

upon default.

       The first loan was executed May 24, 2007 and was for $150,000. Per the trial

court's judgment, that loan was "memorialized by a note from Longview." It bore thirty-

two percent interest, was due August 24, 2007, and required reasonable attorney fees in

the event of default. The first ninety days of interest were paid in advance and subtracted

from the loan amount, so that funding the note only required $138,000.



       3
           Jeffrey Montgomery paid Taylor $50,000 to be released from any obligation on all three notes.

                                                         4
       The documents signed by Longview included an executed promissory note and a

second mortgage on certain real property that Wirken informed Taylor "will be recorded

in Johnson County, Kan." Taylor's check for $138,000 was payable to The Wirken Law

Group Trust Account and was used to fund the loan. Taylor later learned that the

mortgagor of the property serving as collateral for the $150,000 loan did not own the

property offered as security, that the mortgage was never recorded, and that Wirken did

not confirm ownership of the property or the recording of the mortgage prior to Wirken

funding the loan from the Wirken Law Group Trust Account. Taylor also later learned

that Wirken was paid a "finder's fee" for delivering Taylor as a lender and that Longview

owed Wirken money at the time that Wirken brought Longview to Taylor's attention.

       The second loan Taylor made to Longview was executed June 6, 2007 for

$90,000, payable to the Wirken Law Group Trust Account. It bore thirty-six percent

interest, was due July 7, 2007, and provided for the payment of reasonable attorney fees

in the event of default. This note was secured in part by the pledge of a Smith-Barney

account. Taylor later learned that the Smith-Barney account did not exist and that

Wirken had not confirmed its existence prior to funding the loan from his trust account.

       As for the third loan, on June 22, 2007, per Wirken's instruction, Taylor loaned

Longview $21,740 with an interest rate of thirty-six percent, due on July 22, 2007. The

loan was also funded with a check to Wirken's trust account and provided for a recovery

of attorney fees in the event of default.

       The Trust was never repaid for these three loans.



                                            5
Subsequent Litigation

         Taylor filed an action against Wirken and the Wirken Law Group, alleging breach

of fiduciary duties to him as his lawyer in representing him and causing him to fund the

various loans.4 The Bar Plan provided Wirken and the Wirken Law Group a defense

against Taylor's suit, but it reserved the right to deny coverage if the court entered

judgment against either defendant for acts or omissions its policy did not cover. Wirken

requested that The Bar Plan either withdraw its reservation of rights or withdraw from the

defense. The Bar Plan withdrew its defense, and Wirken and the Wirken Law Group

hired their own counsel.

         After a bench trial, the trial court entered judgment in favor of Taylor. As to the

first set of loans, the trial court found that an attorney-client relationship existed, that

Wirken drew the notes memorializing the loans to the Wirken Law Group, and that

Wirken breached his fiduciary duty to Taylor.5 As to the second set of loans, the trial

court also determined that the attorney-client relationship was in force during the loan

transaction with Longview and that Wirken "was performing legal services . . . by

passing documents [from Longview to Taylor] through his offices, by implying that

Wirken would review the paperwork and the transaction details to see that Taylor's

interests were served, and by serving as the vehicle for funding the loans from Taylor to

Longview." The trial court also determined that Wirken breached his fiduciary duty by

         4
             Taylor was the sole beneficiary of the Trust and was thus entitled to receive the unpaid loans owed to the
Trust.
         5
           For reasons we discuss, infra, the legal theory pursued by Taylor and the Trust is significant. To find a
breach of fiduciary duties, the trial court in Taylor's action against Wirken and The Wirken Law Group had to find
the existence of an attorney-client relationship, and defalcation in the provision of legal services in violation of that
fiduciary relationship.

                                                            6
neglecting to tell Taylor about the fee he received from Longview and that Longview was

indebted to Wirken. The trial court found that Wirken's breach of his fiduciary duties

was the proximate cause of Taylor's damages. Accordingly, the trial court assessed

damages based on the face value of the loans plus interest and attorney fees in the amount

of $415,971.69 on the loans to the Wirken Law Group and in the amount of $524,873.13

on the loans to Longview.

         Taylor then filed an equitable garnishment action6 against The Bar Plan, which is

the subject of this appeal, seeking to recover the damages assessed in the judgment

against Wirken and the Wirken Law Group. The trial court in the garnishment action

determined that Wirken and the Wirken Law Group were engaged in the provision of

legal services to Taylor in connection with efforts to document the various loans and/or

collateral security for the loans, thus bringing the activity within the coverage expressed

by the insuring agreement,7 but it was subject to a policy exclusion. Specifically, the trial


         6
            An equitable garnishment action is a means by which an injured party can seek recovery against a
tortfeasor's insurer. § 379.200. All statutory references are to RSMo 2000 as currently supplemented unless
otherwise indicated.
          7
            The portion of the policy under which the trial court found coverage contracted that The Bar Plan "will
pay on behalf of an Insured all sums, subject to the Limit(s) of Liability, Exclusions and terms or conditions
contained in this Policy, which an insured shall be legally obligated to pay as Damages as a result of CLAIMS . . .
by reason of any act or omission by an Insured acting in a professional capacity providing Legal Services." The
question of coverage is not an issue on appeal. In fact, that question was necessarily determined by the trial court in
Taylor's underlying lawsuit in light of his election to pursue a claim for recovery on the defaulted notes on a theory
of breach of fiduciary duty in the provision of legal services, in lieu of, by way of example, a theory of breach of
contract on the notes themselves. See, supra, note 5. Because the trial court in the underlying lawsuit determined
that Wirken and The Wirken Law Group had provided legal services to Taylor in connection with the various loans,
The Bar Plan was estopped from challenging this determination in the equitable garnishment proceeding. See
Assurance Co. of Am. v. Secura Ins. Co., 384 S.W.3d 224, 232 (Mo. App. E.D. 2012) ("One who has undertaken to
indemnify another against loss arising out of a certain claim and has notice and opportunity to defend an action
brought upon such a claim is bound by the judgment entered in such action, and is not entitled, in an action against
him for breach of his agreement to indemnify, to secure a retrial of the material facts which have been established by
the judgment against the person indemnified.") (quoting 17 LEE R. RUSS, COUCH ON INSURANCE sec. 239:73
(3d ed. 1995)).
          Because the factual issues necessarily determined in the underlying lawsuit effectively predisposed the trial
court's coverage determination in the equitable garnishment case, we are not permitted to assess whether the trial

                                                          7
court granted summary judgment to The Bar Plan, determining that the activity was

excluded by Section III(B)(4) of the policy, which states that for "ANY CLAIM BASED

UPON OR ARISING OUT OF…[a]n Insured’s capacity as…[a] legal representative of

investors in regard to and resulting in investment in an enterprise in which an Insured

owns an equity interest or for which the Insured receives a fee or commission from an

Entity other than the investor.”

         Taylor appeals from the summary judgment in the equitable garnishment action.

                                                  ANALYSIS

         Taylor argues that the trial court erred in entering summary judgment in favor of

The Bar Plan on the ground that the phrase "resulting in investment in an enterprise" in

the exclusion is ambiguous. Taylor additionally argues: (1) that a covered concurrent

proximate cause will result in coverage even if another cause is excluded, (2) that The

Bar Plan's asserted exclusion is not applicable because the Wirken Law Group is a

professional corporation in which non-lawyers are legally barred from "investing," and

(3) that additional ambiguity arises because the exclusion is dependent on other

"capacities" in that it combines multiple, separate exclusions by use of the word "and."

Because we agree with Taylor that the phrase "resulting in investment in an enterprise"

and the terms "investment" and "investor" are ambiguous as used within the policy and

thus that The Bar Plan did not meet its burden of establishing that the exclusion applied,

the cause is reversed and remanded.

court's entry of summary judgment in favor of The Bar Plan could be alternatively affirmed because it erroneously
found that Wirken's efforts in securing and documenting the loans, particularly the Wirken Law Group loans, were
covered legal services. This opinion therefore assumes, without analyzing or deciding, that Wirken's activities were
within the coverage of The Bar Plan policy.

                                                         8
                                    Standard of Review

       Our Supreme Court has set forth our standard of review:

       Summary judgment is appropriate only when the moving party
       demonstrates that "there is no genuine dispute as to the facts" and that "the
       facts as admitted show a legal right to judgment for the movant." The
       movant bears the burden of establishing both a legal right to judgment and
       the absence of any genuine issue of material fact required to support the
       claimed right to judgment. The propriety of summary judgment is purely
       an issue of law, and this Court's review is essentially de novo. "As the trial
       court's judgment is founded on the record submitted and the law, an
       appellate court need not defer to the trial court's order granting summary
       judgment."

Bob DeGeorge Assoc.'s, Inc. v. Hawthorn Bank, 377 S.W.3d 592, 596 (Mo. banc 2012)

(quoting ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371,

380 (Mo. banc 1993)) (citations omitted).

       Additionally, the interpretation of an insurance policy is a question of law that we

also determine de novo. Seeck v. Geico Gen. Ins. Co., 212 S.W.3d 129, 132 (Mo. banc

2007) (citations omitted); Blumer v. Auto. Club Inter-Ins. Exch., 340 S.W.3d 214, 218

(Mo. App. W.D. 2011) (holding that where "resolution of the case involves the

interpretation of an insurance contract, we give no deference to the circuit court as

contract interpretation is a question of law").

                           General Principles of Interpretation

       As the appeal concerns whether policy language is ambiguous, we note at the

outset that "[w]e read a contract as a whole and determine the intent of the parties, giving

effect to that intent by enforcing the contract as written." Thiemann v. Columbia Pub.

Sch. Dist., 338 S.W.3d 835, 840 (Mo. App. W.D. 2011) (citation omitted). In so doing,


                                              9
we give the language in an insurance contract its plain and ordinary meaning. Id. "If,

giving the language used its plain and ordinary meaning, the intent of the parties is clear

and unambiguous, we cannot resort to rules of construction to interpret the contract." Id.

Mere disagreement over the interpretation of the terms of a contract does not create an

ambiguity.   Id. In examining whether the language used in an insurance policy is

ambiguous, the language is normally considered in the light in which it would normally

be understood by the lay person who bought and paid for the policy. Blumer, 340 S.W.3d

at 218 (citation omitted). If no ambiguity exists, the insurance contract will be enforced

as written. Rodriguez v. Gen. Accident Ins. Co. of Am., 808 S.W.2d 379, 382 (Mo. banc

1991) (citation omitted).

       An "ambiguity exists when there is duplicity, indistinctness, or uncertainty in the

meaning of the language in the policy." Seeck, 212 S.W.3d at 132 (citation omitted); see

also Mendota Ins. Co. v. Ware, 348 S.W.3d 68, 71 (Mo. App. 2011) (stating that, the

"insured is entitled to a pro-coverage interpretation of an insurance policy if the terms are

susceptible of two possible interpretations and there is room for construction") (internal

citations and quotations omitted). We resolve "ambiguities in favor of the insured."

Fanning v. Progressive Nw. Ins. Co., 412 S.W.3d 360, 364 (Mo. App. W.D. 2013)

(citations omitted). "This rule is especially applicable where insurance is first 'granted'

and is then followed by provisions limiting or avoiding liability." Rice v. Shelter Mut.

Ins. Co., 301 S.W.3d 43, 47 (Mo. banc 2009).

       Put another way, Missouri strictly construes exclusionary clauses against the

drafter. Manner v. Schiermeier, 393 S.W.3d 58, 62 (Mo. banc 2013) (citation omitted).

                                             10
"The burden of showing that an exclusion to coverage applies is on the insurer." Id. The

Manner court explicitly noted in the context of a summary judgment, which is the

procedural juncture we face here, that the "burden was on the insurers to prove" that an

exclusion applied. Id. at 60. We construe ambiguities in favor of the insured for two

reasons:

      (1) insurance is designed to furnish protection to the insured, not defeat it;
      ambiguous provisions of a policy designed to cut down, restrict, or limit
      insurance coverage already granted, or which introduce exceptions or
      exemptions, must be strictly construed against the insurer; and (2) as the
      drafter of the policy, the insurance company is in the better position to
      remove the ambiguity from the contract.

Golden Rule Ins. Co. v. R.S., 368 S.W.3d 327, 334 (Mo. App. W.D. 2012) (citation

omitted) (emphasis added).

                             Reasonable Attorney Standard

      Before we can proceed with our review of the terms of this policy we must first

determine the proper lens through which we view its terms. While the review of an

insurance policy is normally based on the understanding of a reasonable lay person, when

reviewing a policy of legal malpractice, the only possible purchasers of the policy would

be attorneys. Our review hinges on what an average insured would believe the policy

language means. Shiddell v. The Bar Plan Mut. Ins. Co., 385 S.W.3d 478, 485 (Mo. App.

W.D. 2012) (stating that a dictionary definition was "consistent with what an ordinary

person purchasing the policy would understand . . . and certainly what an ordinary

attorney would understand"). A reasonable insured in the context of legal malpractice

insurance is a reasonable attorney because only attorneys purchase legal malpractice


                                           11
insurance. Of course in the context of other types of insurance (such as automobile

insurance), an ordinary person of average understanding if purchasing insurance would

not be subject to the reasonable attorney standard, regardless of whether the person who

bought the insurance happened to be an attorney.

        On this issue of first impression, we determine that the proper lens for review of a

legal malpractice insurance policy would be through the eyes of a reasonable attorney

who purchased the insurance.8 This principle is consistent with precedent of the Supreme

Court of Missouri. See Ritchie v. Allied Prop. & Cas. Ins. Co., 307 S.W.3d 132, 135

(Mo. banc 2009) ("[I]n construing the terms of an insurance policy, this Court applies the

meaning which would be attached by an ordinary person of average understanding if

purchasing insurance . . . .") (emphasis added); Robin v. Blue Cross Hosp. Serv., Inc.,

637 S.W.2d 695, 698 (Mo. banc 1982) (stating that terms are given "'the meaning that

would ordinarily be understood by the layman who bought and paid for the policy'")

(emphasis added; citation omitted).

                                                  Discussion

        The isolated issue we address is whether The Bar Plan met its burden of

establishing that the policy it drafted excluded the loans that Taylor made to Wirken and

Longview. The contested exclusion states as follows:

        THIS POLICY DOES NOT PROVIDE COVERAGE FOR ANY CLAIM
        BASED UPON OR ARISING OUT OF: . . .


        8
          The parties in their briefing and argument spend considerable time focusing on how Taylor and Wirken
would have categorized these loans at the time they were entered into. This likewise applies the wrong standard of
review, because our review is restricted to what a reasonable attorney would have believed the policy covered or
excluded at the time the policy was purchased, not at the time the disputed transaction was entered into.

                                                        12
      B.     An Insured’s capacity as . . .

      4.     A legal representative of investors in regard to and resulting in
      investment in an enterprise in which an Insured owns an equity interest or
      for which the Insured receives a fee or commission from an Entity other
      than the investor.

      Taylor argues that The Bar Plain did not meet its burden because the terms

"investors" and "investment in an enterprise," neither of which is defined in the policy,

are ambiguous inasmuch as they must encompass within their definitions "loans" in order

to apply to the facts at issue. The trial court found that the three loans to Wirken were

excluded by the policy because Wirken acted "as a legal representative for Mr. Taylor 'in

regard to and resulting in investment in an enterprise in which an Insured owns an equity

interest'" because Wirken owned 100 percent equity interest in The Wirken Law Group.

As for the Longview loans, the trial court found that "Wirken received a commission fee

from Longview" and thus the loans to Longview were "investments 'for which the

Insured receives a fee or commission from an Entity other than the investor.'" Though

the trial court's findings appear to have accurately honed in on the uncontested fact that

Wirken had an equity interest in the Wirken Law Group, and that Wirken received a

commission on the Longview loans, the trial court offered no explanation for its

conclusion that Wirken's legal services in connection with the loans were provided to an

"investor" with regard to and "resulting in investment in an enterprise." Of course, the

intended meaning of these terms is controlling here.

      The operative policy exclusion applies only if the insured attorney acted as a legal

representative of "investors . . . resulting in investment in an enterprise." We must read


                                              13
the words of the exclusion and the contract as a whole and in proper context. Thiemann,
338 S.W.3d at 840. In so doing, we agree with Taylor that The Bar Plan did not meet its

burden of establishing that a reasonable attorney purchasing this insurance9 would have

reasonably understood that legal services provided to document loans being made by a

client would be excluded because the loans are "investments in an enterprise." For

reasons explained below, either the policy exclusion is simply not applicable to these

facts or it cannot be enforced because it is ambiguous.

         The distinction between financing a business or enterprise through equity versus

debt runs throughout the law. An attorney purchasing a policy through The Bar Plan may

understand a financing that provides an equity or ownership interest to be "resulting in

investment in an enterprise" with capital investments, various stocks, securities, shares,

and other partnership or membership interests at stake as being the most common

examples. The return on these investments is typically tied to the performance of the

enterprise.10       All financing does not necessarily constitute an "investment in an


         9
            In many instances the purchaser of legal malpractice insurance is a law firm consisting of more than one
attorney and the firm and the individual attorneys are purchasing this insurance to protect the firm and the individual
attorneys from liability brought on by the legal malpractice of one of the attorneys employed by the firm.
          10
             Within, for example, the Investment Company Act of 1940, 15 U.S.C. § 80a-3, "investment company" is
defined in part as an entity engaging in the business of investing or reinvesting or trading in securities. Similarly,
under the Securities Exchange Act of 1934, in determining whether a contract, transaction, or scheme is an
"investment contract" within the definition of "securities," one element is that there will be the expectation that
profits will be derived from the entrepreneurial or managerial efforts of others. SEC v. W.J. Howey & Co., 328 U.S.
293, 298-99 (1946); Reves v. Ernst & Young, 494 U.S. 56, 64 (1990); Long v. Shultz Cattle Co., 881 F.2d 129, 132
(5th Cir. 1989) (citing 15 U.S.C. §§ 77b(1) and 78c(a)(10)). Along that line, multiple provisions of the Revised
Statutes of Missouri require "investment advisors" to register with the U.S. Securities and Exchange Commission.
See, e.g., sections 103.032 and 166.415.5.
          It would be hasty and incorrect to conclude that a note is always a security. The U.S. Supreme Court
fashioned a multi-part test for determining whether a note constitutes a security pursuant to the Securities Exchange
Act. Reves, 494 U.S. at 65-69. The Reves Court noted that "[i]f the seller's purpose is to raise money for the general
use of a business enterprise or to finance substantial investments and the buyer is interested primarily in the profit
the note is expected to generate, the instrument is likely to be a 'security.' If the note is exchanged to facilitate the
purchase and sale of a minor asset or consumer good, to correct for the seller's cash-flow difficulties, or to advance

                                                          14
enterprise," however. Loans similar to those in the case at bar operate differently because

they do not confer equity or ownership interests and instead constitute a business's debt.

In short, loans are not always included among types of "investments." See, e.g., In re

Keisker's Estate, 168 S.W.2d 96 (Mo. 1943) (noting that the terms "loan" and "invest" are

often incorrectly used interchangeably; statute used the word "invest" to denote the idea

of purchase, and "loan" to denote idea of making a loan rather than purchase); In re Terry

Mfg. Co., Inc., No. 03-32063, 2007 WL 274319, at *8 (Bankr. M.D. Ala. Jan. 25, 2007)

(noting that the "term investment is ambiguous, as it can mean either debt or equity");

Engelking v. Inv. Bd., 458 P.2d 213, 219 (Idaho 1969) (distinguishing the terms "loan"

and "investment"); In re Owen's Estate, 36 N.Y.S.2d 60, 62 (N.Y. Sur. 1942) (holding

that "[t]he word ‘investment’ is a vague term and no general rule can be laid down as to

its meaning"); Reves, 494 U.S. at 62 (holding that notes are "used in a variety of settings,

not all of which involve investments").

         In giving the language of the insurance contract its plain and ordinary meaning, we

note the following illustration. If a business owner is asked to list a business's "debts," the

owner will list the business's banker, the revolving operating loan, the Mastercard, Visa,

and/or American Express, and the business's other creditors. However, if a business

owner is asked to list the business's "investors," the owner will list the stockholders,

some other commercial or consumer purpose, on the other hand, the note is less sensibly described as a 'security'"
(emphasis added). Another factor in the Reves Court's determination that notes were securities in that case was that
was there was "common trading" of the notes and that they were offered and sold to a broad segment of the public.
Id. at 68.
           Fortunately, our question presented does not entail application of the multi-factor test, and we note the
cases and statutes only to highlight the lack of conclusiveness and the indistinctness of the matter. For our purposes,
perhaps what best summarizes Reves was the Court's observation that "common stock is the quintessence of a
security . . ., but the same simply cannot be said of notes, which are used in a variety of settings, not all of which
involve investments." Id. at 62 (emphasis added).

                                                         15
partners, and members (either active or passive) -- those with equity or ownership

interests. It would be a complete stretch for any business owner to consider the credit

card company, banker, lender, or other creditor an "investor" in the business or enterprise.

In fact, the definition of "enterprise" in Black's Law Dictionary, Ninth Edition, is

consistent with this point. "Enterprise" is therein defined as a "venture or undertaking

especially one involving financial commitment." This definition suggests a financial

commitment more in line with ownership or management control, and not simple loans.

       All six loans in this case were simple, unsecured loans that charged interest

according to the terms of the promissory notes but in no way evidenced a transaction

"resulting in investment in an enterprise." These loans did not confer to Taylor any

property or ownership interest other than the right to be repaid with interest. To be sure,

Taylor never obtained the right to share in the profits of either business. Were it the case

that the policy exclusion defined "investment" to include loans or omitted the phrase

"resulting in investment in an enterprise," our resolution of whether such a loan is

included in that exclusion may differ. But as noted above, as the drafter of the policy, the

insurance company was in the better position to remove the ambiguity from the contract,

Golden Rule, 368 S.W.3d at 334, and the ambiguous language that The Bar Plan drafted

instead creates indistinctness and uncertainty.

       The Bar Plan's failure to draft unambiguous policy language and thus meet its

burden of establishing that the exclusion applied is also evident in the duplicity of

definitions for investment in Black's Law Dictionary. The first definition of investment

is an "expenditure to acquire property or other assets in order to produce revenue; a

                                             16
capital outlay." That first definition includes three examples of the term: (1) a "fixed-

dollar investment," which is "an investment whose value is the same when sold as it was

when purchased," as in "bonds held to maturity, certain government securities, and

savings accounts"; (2) a "fixed-income investment," which is an "investment (including

preferred stock) that pays a fixed dividend throughout its life and is not redeemable

unless the corporation makes a special call"; (3) a "net investment," which is an

"investment (including preferred stock) that pays a fixed dividend throughout its life and

is not redeemable unless the corporation makes a special call." Black's second definition

of "investment" is the "the asset acquired or the sum invested" and contains no examples.

         Here, the only example in the first definition that arguably could encompass these

particular interest-bearing loans falls within "fixed-dollar investments," perhaps most

akin to the ownership of a "savings account."11 But whether the rest of the first definition

includes the loans at issue here as investments is unclear when read with the policy

language in mind. Viewed in the context of the exclusion, which is that the loan must

"result[] in investment in an enterprise," no property or other assets were acquired to

produce revenue when Taylor made his loans with either Wirken or Longview by way of

promissory notes. It is true that the right to repayment set out in the note may be viewed

as an asset in certain contexts, but as set out above, it does not follow that a creditor or

other lender necessarily becomes an investor by acquiring an asset. Quite simply, Taylor


         11
            The dissent argues that, "The fact that at least one of the Longview loans closely resembled the purchase
of a 'zero-coupon bond' demonstrates the complexity of these transactions." However, the fact that none of these
loans was a "zero-coupon bond" helps demonstrate the simplicity of these transactions. More to the point, a bond is
a quintessential security, so far removed from a simple loan that one would not reasonably confuse the two or infer
that a loan can be an "investment in an enterprise" solely because a bond is an example of an investment.

                                                         17
acquired no interest in any enterprise when he loaned money to Wirken Law Group and

to Longview, and it would be absurd to expect either Wirken Law Group or Longview to

consider Taylor an investor as equally as it would be absurd to consider a credit card

company or any other such creditor an investor. See Mendota, 348 S.W.3d at 71 (holding

that the insured is entitled to a pro-coverage interpretation if the terms are susceptible of

two possible interpretations and there is room for construction).

       In viewing the language of the exclusion as a whole, it thus appears that the trial

court simply missed a step in its analysis. While it is true that Wirken facilitated business

transactions between Taylor and Wirken Law Group and between Taylor and Longview,

it is not the case that those transactions involved Wirken acting as a legal representative

for an investor "resulting in investment in an enterprise," which is the language of the

policy exclusion and our context for the ambiguous term.            Strictly construing this

exclusion against the insurer, as we must, Golden Rule, 368 S.W.3d at 334, it is at least

reasonable under the legal definition of "investment" that an ordinary purchaser of The

Bar Plan policy would not reasonably understand based on these transactions that Taylor

was an "investor investing in an enterprise." Rather, an ordinary insured under The Bar

Plan would reasonably believe he was providing routine legal services to a client to

document simple loans. Stated again and most basically, under common usage, the loans

did not result in investment in an enterprise in which the attorney owns an equity

interest or for which the attorney receives a fee or commission from the entity.

       That an ordinary purchaser of The Bar Plan policy would not reasonably

understand this exclusion to apply is particularly obvious as to the loans to Wirken's

                                             18
practice. Any purchaser of the policy would be well aware of the impossibility of Taylor

entering into a transaction "resulting in investment in an enterprise" where the enterprise

in question is a legal corporation. § 356.111.1(1) (stating that a professional corporation

may issue shares, rights, or options to purchase shares only to those authorized to render

the "professional service permitted by the articles of incorporation"). In other words,

although the Wirken Law Group was financially indebted to Taylor, Taylor (a non-

lawyer) was prohibited by statute from entering any transaction resulting in an equity or

ownership investment in the Wirken Law Group. The base question is this: Would a

reasonable attorney think that a non-lawyer can invest in his or her law firm? No. Would

a reasonable attorney think that a non-lawyer can make a loan, profitable or not, to a law

firm? Yes. Can a non-lawyer invest in a law firm? No. Thus, a reasonable attorney

purchasing this policy may not read the exclusion to include a loan to an entity the lender

cannot legally invest in.

        As noted above, we strictly construe exclusionary clauses against the drafter and

place the burden of showing that an exclusion to coverage applies on the insurer because

insurance is designed to furnish protection for an insured, not defeat it, and because

the insurer created the policy language and was in the better position to cure any

deficiency. Golden Rule, 368 S.W.3d at 334. We particularly note the difficulty of

members of a multi-person practice who were not cognizant of the malfeasant actions of

one member to guess at the meaning and application of the proffered exclusion after the

fact.



                                            19
         We further note that, in arguing that the loans at issue met the policy definition of

"investment in an enterprise," The Bar Plan does not seek to elevate the transactions at

issue from anything other than mere loans. In other words, The Bar Plan does not argue

that the transactions, particularly with respect to Longview, were a specific type of

investment cloaked as a loan. To be clear, the undisputed facts are that all of the loans

contained fixed interest rates, and the record nowhere indicates that the returns were

dependent on the performance of any acquired assets. Compare Minn. Lawyers Mut. Ins.

Co. v. Ahrens, 432 Fed.App'x. 143, 148 (3rd Cir. 2011) (holding that speculative

investments were not converted to loans and so fell within policy exclusion where the

"clients expected to profit from . . . success in the gold and commodities futures market,

and . . . their expected returns depended upon that success, not on an interest rate").12

         Similarly, we do not find persuasive The Bar Plan's reliance on Vaughn v.

Guarino-Sanders, 478 Fed.App'x. 310 (6th Cir. 2012),13 where the Sixth Circuit

considered the very same exclusion. Unlike the case at bar, the parties in Vaughn did not

contest that the transaction at issue, the purchase of "membership in limited-liability

companies as vehicles to buy Florida real estate," in which the insured attorney owned an

equity interest, was an investment. Id. at 310. If anything, Vaughn underscores the

difference between becoming a member in a company and simply extending credit to a

business. Further, as the ambiguity at issue in this case was not even raised in Vaughn,

that case is irrelevant to our analysis.

         12
             Although it is denominated an unpublished federal opinion, we know of no rule prohibiting our citation
to this case, in contrast to Missouri Supreme Court Rule 84.16(b), which prohibits the citation of unpublished
Missouri opinions.
          13
             Id.

                                                         20
         In its characterization of our holding, the dissent charges that "Wirken created and

had control of the undisputed facts of his own legal malpractice insurance question."

However, the dissent fails to acknowledge that the fact of the malpractice (and thus of

coverage) is not an issue in this equitable garnishment action, having already been

determined in the underlying action in a manner that binds the insurer. The dissent's

analysis fails to apply -- let alone acknowledge -- black-letter law that the insurer bears

the burden of showing that an exclusion applies to defeat coverage, and that in sustaining

that burden, policy language is strictly construed against the insurer.14 We do not accept

as a "given" the premise of the dissent that a reasonable attorney would not expect

coverage under the circumstances of this case. To the contrary, we believe a reasonable

attorney would expect the provision of legal services in connection with assisting a client

in making loans to be covered under a malpractice policy, and would not expect that

coverage to be negated by an exclusion for "investments in an enterprise."

         Taylor should not suffer when Wirken's misdeeds were contemplated in the policy

or at least were not shown by the insurer to be excluded therefrom. The paying policy

holder, despite his covered, undisputed malpractice, and the victim, should not suffer

because of the insurer's careless drafting and/or its failure to define "investment" if the

insurer indeed meant to exclude the transactions at issue.



         14
            Indeed, instead of recognizing and applying black-letter law regarding the burden of proof and the dictate
that exclusions are strictly construed against an insurer, the dissent relies on The Bar Plan Mut. Ins. Co. v.
Chesterfield Mgmt. Assocs., 407 S.W.3d 621, 629 (Mo. App. E.D. 2013), for broad language regarding policy
ambiguities that is quoted from California jurisprudence. But Chesterfield and the California case on which it
depends concern ambiguities as to coverage (an issue not before this court), not as to an exclusion (the issue that we
must address). We prefer to rely on recognized tenets from Missouri jurisprudence that squarely apply to how we
are to confront insurance policy exclusions.

                                                         21
       We thus determine as a matter of law that the policy exclusion set out in The Bar

Plan's policy was indistinct and therefore ambiguous as to whether it included the loans at

issue. The Bar Plan bore the burden of showing that an exclusion to coverage applies and

did not meet that burden. To the contrary, the terms "investment" and "investor" are

ambiguous as there is "duplicity, indistinctness, or uncertainty in the meaning of the

language in the policy," Seeck, 212 S.W.3d at 132, and the terms are not applicable to the

facts at bar when read in the context of the entire exclusion, which entails that the

transaction result in "an investment in an enterprise."

                                     CONCLUSION

       The trial court's judgment is reversed and remanded for proceedings consistent

with this opinion.




                                           __________________________________
                                           Gary D. Witt, Judge

Martin, Presiding Judge, joins in the majority opinion
Fischer, Special Judge, concurs in part and dissents in part in separate opinion




                                             22
                                          In the
                              Missouri Court of Appeals
                                     Western District
JIMMIE LEE TAYLOR,                           )
                                             )
               Appellant,                    )     WD76380
                                             )
v.                                           )     OPINION FILED: April 29, 2014
                                             )
THE BAR PLAN MUTUAL                          )
INSURANCE COMPANY, ET AL.,                   )
                                             )
              Respondents.                   )

        CONCURRING IN PART AND DISSENTING IN PART OPINION

      I agree with the circuit court that the "legal representative of investors" exclusion

unambiguously excludes coverage, and, therefore, I respectfully dissent from the result of

the principal opinion.    I concur with the principal opinion that the standard for

determining whether an ambiguity exists in a legal malpractice insurance policy is

whether a reasonable attorney would conclude that coverage exists for the advice given

or the conduct of the attorney. I dissent from the principal opinion's holding that the

phrase "investment in an enterprise" is ambiguous due to the existence of multiple

definitions of the word "investment." The circuit court concluded that no reasonable

attorney who read the policy could believe that the investment advice given would be

covered by this malpractice insurance policy. My view of this case is consistent with the
circuit court in that the six loans James C. Wirken advised his client to make were

"investments in enterprises" within the meaning of the policy exclusion. Therefore, I

would affirm the circuit court's judgment that denied Jimmie Lee Taylor's claim for

equitable garnishment against The Bar Plan Mutual Insurance Company ("The Bar

Plan").

                                     Factual Background

          Taylor seeks to recover from The Bar Plan under a legal malpractice insurance

policy for the actions of Wirken, the insured and now-disbarred attorney.            Wirken

advised Taylor to make several loans to his own law firm, the Wirken Law Group, P.C.,

and to another of Wirken's clients, Longview Village Development Company

("Longview"). Three loans went to the Wirken Law Group, and three went to Longview.

Wirken was the sole owner of the Wirken Law Group.                Longview paid Wirken a

commission based fee for delivering Taylor as a lender. The loans never were repaid,

and Taylor sued Wirken for breach of fiduciary duty.

          Prior to the six loans, Wirken represented Taylor regarding general estate planning

and administration matters. According to the Second Amended Petition in the underlying

lawsuit against Wirken for breach of fiduciary duty, at some point Taylor "sought the

advice of [Wirken] regarding the investment of" the trust assets. Also according to

Taylor's Second Amended Petition in the underlying lawsuit, when Wirken approached

Taylor about lending money to Longview, Wirken advised him "that he was aware of a

tremendous investment opportunity." The circuit court in the underlying case held a

bench trial on the claim for breach of fiduciary duty. The circuit court determined that

                                               2
Wirken was acting within the scope of an attorney-client relationship with Taylor

regarding all six loans, and it entered judgment against Wirken and the Wirken Law

Group. The circuit court assessed damages based on the face value of the six notes plus

interest and attorney fees, totaling $940,844.82.

       Taylor then sought to collect on the judgment by suing The Bar Plan directly in

this action for equitable garnishment. See § 379.200, RSMo 2000. The Bar Plan moved

for summary judgment, arguing that Taylor's claim was barred by the "legal

representative of investors" exclusion. The circuit court's grant of summary judgment

expressly stated:

              The court concludes that coverage is defeated by the unambiguous
       language of the policy exclusion in Section III(B)(4). Section III(B)(4) of
       the policy states:

              THIS POLICY DOES NOT PROVIDE COVERAGE FOR ANY
              CLAIM BASED UPON OR ARISING OUT OF:

                     B.     An insured's capacity as:

                            4.     A legal representative of investors in regard to
                                   and resulting in an investment in an enterprise
                                   in which an Insured owns an equity interest or
                                   for which the Insured receives a fee or
                                   commission from an Entity other than the
                                   investor.

       In the loans to Wirken Law Group, it is undisputed that Mr. Wirken had a
       100% equity ownership interest in Wirken Law Group. The loans to his
       law firm fall squarely within the exclusion when he acted as a legal
       representative for Mr. Taylor "in regard to and resulting in investment [sic]
       in an enterprise in which an Insured owns an equity interest." The loss on
       Counts I and II of the Taylor judgment is excluded from coverage by this
       exclusion.



                                             3
             As to the Longview Loan transactions, it is undisputed that Mr.
      Wirken received a commission fee from Longview for Plaintiff's
      investments. Wirken describes in his deposition testimony his belief (or
      assumption) that the "finder's fee" checks he received amount to 5% of the
      loans made by Taylor. These loans were thus investments "for which the
      Insured receives a fee or commission from an Entity other than the
      investor." The loss arising from the Longview loan transactions and loss
      thereon are excluded under the provisions of Section III B(4) [sic] policy
      exclusion.

(Amended Judgment & Order Granting Def. The Bar Plan Mut. Ins. Co.'s Mot. for

Summ. Judgment at 11-12, L.F. 506-07, Mar. 27, 2013.) Taylor appeals.

                                 Standard of Review

             The trial court makes its decision to grant summary judgment based
      on the pleadings, record submitted, and the law; therefore, this Court need
      not defer to the trial court's determination and reviews the grant of
      summary judgment de novo. In reviewing the decision to grant summary
      judgment, this Court applies the same criteria as the trial court in
      determining whether summary judgment was proper. Summary judgment
      is only proper if the moving party establishes that there is no genuine issue
      as to the material facts and that the movant is entitled to judgment as a
      matter of law. The facts contained in affidavits or otherwise in support of a
      party's motion are accepted as true unless contradicted by the non-moving
      party's response to the summary judgment motion. Only genuine disputes
      as to material facts preclude summary judgment. A material fact in the
      context of summary judgment is one from which the right to judgment
      flows.

             A defending party . . . may establish a right to summary judgment by
      demonstrating: (1) facts negating any one of the elements of the non-
      movant's claim; (2) that the non-movant, after an adequate period for
      discovery, has not been able and will not be able to produce sufficient
      evidence to allow the trier of fact to find the existence of any one of the
      elements of the non-movant's claim; or (3) that there is no genuine dispute
      as to the existence of the facts necessary to support movant's properly
      pleaded affirmative defense. Each of these three methods individually
      establishes the right to judgment as a matter of law.

             The record below is reviewed in the light most favorable to the party
      against whom summary judgment was entered, and that party is entitled to

                                           4
       the benefit of all reasonable inferences from the record. However, facts
       contained in affidavits or otherwise in support of the party's motion are
       accepted as true unless contradicted by the non-moving party's response to
       the summary judgment motion.

Goerlitz v. City of Maryville, 333 S.W.3d 450, 452-53 (Mo. banc 2011) (internal citations

and quotation marks omitted).

       Both the interpretation of an insurance policy and the determination of whether

exclusion provisions are ambiguous are issues of law, subject to de novo review.

Mendenhall v. Prop. & Cas. Ins. Co. of Hartford, 375 S.W.3d 90, 92 (Mo. banc 2012).

                                           Analysis

       In an action for equitable garnishment brought directly against an insurer pursuant

to § 379.200, RSMo 2000, recovery depends on whether the insurance policy provides

coverage. Noll v. Shelter Ins. Cos., 774 S.W.2d 147, 150 (Mo. banc 1989). The sole

issue in this case is whether the "legal representative of investors" exclusion applies.

Section III(B)(4) of the policy provides as follows:

       This policy does not provide coverage for any claim based upon or arising
       out of . . . [a]n Insured's capacity as . . . [a] legal representative of investors
       in regard to and resulting in an investment in an enterprise in which an
       Insured owns an equity interest or for which the Insured receives a fee or
       commission from an Entity other than the investor.

       I concur with the principal opinion that the standard for determining whether

ambiguity exists in a legal malpractice insurance policy is whether a reasonable attorney

would conclude that coverage would be available pursuant to the terms of the policy.

Shiddell v. The Bar Plan Mut. Ins. Co., 385 S.W.3d 478, 485 (Mo. App. 2012)

(emphasizing what an ordinary attorney would understand the policy to mean). I also


                                               5
agree that this standard is consistent with the Supreme Court of Missouri's decisions in

Ritchie v. Allied Prop. & Cas. Ins. Co., 307 S.W.3d 132, 135 (Mo. banc 2009), and Robin

v. Blue Cross Hosp. Serv., Inc., 637 S.W.2d 695, 698 (Mo. banc 1982).

       This rule makes sense as a general matter.         Contract disputes are generally

confined to determining the rights of the contracting parties and any third-party

beneficiaries, assignees, or delegatees.     Accordingly, a contract's terms should be

interpreted to attribute the meaning those people would give them, not the meaning the

average person in society would give them. See Chochorowski v. Home Depot U.S.A.,

404 S.W.3d 220, 226 (Mo. banc 2013) ("[T]he primary rule of contract interpretation is

that courts seek to determine the parties' intent and give effect to it.") (emphasis added).

This principle is especially apparent when the dispute concerns whether an attorney has

acted within the scope of an exclusion in a legal malpractice insurance policy. The

attorney should not be permitted to act in a way that a reasonable attorney would

conclude falls outside the scope of coverage, then subject his or her malpractice insurer to

liability just because a reasonable layperson might believe that terms in a policy

exclusion are ambiguous.

       The principal opinion concludes that the phrase "investment in an enterprise" is

ambiguous, and must be construed against The Bar Plan as the drafter of the policy,

because the term "investment" can be defined in different ways. I agree with the circuit

court that this exclusion is not ambiguous as applied to the particular transactions at issue

in this case. A reasonable attorney would not conclude that Wirken's actions would be

covered by his malpractice insurance policy because it is clear that the loans in this case

                                             6
were investments in enterprises. No reasonable attorney in Wirken's position would

conclude they were not.      The plain language of the policy exclusion bars Taylor's

equitable garnishment claim against The Bar Plan.

       This court should not resort to canons of construction when the contract provision

is clear and unambiguous. State Farm Mut. Auto. Ins. Co. v. Ballmer, 899 S.W.2d 523,

525 (Mo. banc 1995). Where no ambiguity exists, the court should not distort policy

language to create one. Shahan v. Shahan, 988 S.W.2d 529, 535 (Mo. banc 1999);

Shiddell, 385 S.W.3d at 485 ("Rules of construction are . . . only to be utilized where an

ambiguity already exists."). The circuit court determined the applicable exclusion was

unambiguous, so it correctly did not resort to any rules of construction.

       The principal opinion invokes the canon of construction contra proferentum and

holds that the "legal representative of investors" exclusion does not bar Taylor's claims

because the court should construe it narrowly against the drafter of the insurance policy

and in favor of coverage. It holds that the phrase "investment in an enterprise" is

ambiguous because a reasonable attorney could conceivably conclude that an investment

does not mean a loan but only a purchase of an equity interest in a business. In my view,

the insurance policy's use of such a broad phrase as "investment in an enterprise," without

limiting its definition, prohibits such a restrictive reading in this case. I agree with the

circuit court that the "legal representative of investors" exclusion is clear and

unambiguous when applied to the facts of this case because it would be apparent to any

reasonable attorney that each of the loans Wirken advised Taylor to make was an



                                             7
"investment in an enterprise" and that Wirken's actions were excluded from insurance

coverage.

         As the principal opinion notes, there are several different dictionary definitions for

the term "investments." The Bar Plan presents the first definition of "investment" listed

in Webster's Third New International Dictionary: "an expenditure of money for income

or profit or to purchase something of intrinsic value[;] a capital outlay." Webster's Third

New International Dictionary 1190 (1993). Taylor argues that an investment requires a

purchase of something, and he urges a definition of "invest" that can be found in the

American Heritage Dictionary: "to purchase with the expectation of benefit." American

Heritage Dictionary 922 (5th ed. 2011).1 Black's Law Dictionary provides a definition

that seems to encompass both: "An expenditure to acquire property or assets to produce

revenue; a capital outlay." Black's Law Dictionary 902 (9th ed. 2009).

         Despite the existence of multiple definitions, they are not competing definitions,

as the principal opinion suggests. The definitions are not exclusive of one another. They

show only that the term is broad—an investment is both an outlay of funds with the

expectation that some income or profit will result and a purchase with the expectation to

receive a benefit.          The policy exclusion at issue here does not provide a specific,

restrictive definition otherwise, and it does not confine its use of the word "investment"

to only purchases of assets. Rather, the policy exclusion adopts the word "investment"

itself, in all its breadth.

         1
          Notably, the American Heritage Dictionary also provides a substantially identical definition to the
Webster's definition, which does not mention a "purchase." It is listed as the first definition of "invest": "To commit
(money or capital) in order to gain a financial return: invested their savings in stocks and bonds." American
Heritage Dictionary, at 922.

                                                           8
       As a result, a reasonable attorney would not have concluded that the policy

exclusion's use of the phrase "investment in an enterprise" meant that a purchase was the

only type of investment excluded from coverage. It would be unreasonable to conclude

that the term investment means only a purchase of something simply because the

dictionary states that an investment can be an outlay of funds with the expectation of a

return and also a purchase of assets with the expectation of a return. It is a broad term

that means both, which does not make it ambiguous. See The Bar Plan Mut. Ins. Co. v.

Chesterfield Mgmt. Assocs., 407 S.W.3d 621, 629 (Mo. App. 2013) (stating that

"'[m]ultiple or broad meanings do not necessarily create ambiguity'" because "there is

often a deliberate purpose in using a word with a broad meaning or multiple meanings in

a contract, namely to achieve a broad purpose").

       Moreover, nothing about the phrase "investment in an enterprise" inherently

suggests a purchase of an equity interest, as the principal opinion holds. Although the

purchase of stock in a particular business with an expectation to make a return would

surely qualify, the principal opinion provides no satisfactory reason for concluding that a

loan for the same amount of money to a particular business with an expectation to make a

return does not qualify in equal measure. The principal opinion assumes that the average

business would list loans as debts and not also as investments but provides no support for

that proposition. Slip op. at 15-16. The same is true regarding its assumption that equity

investments are the "most common examples" of investments. Id. at 14.

       Even if these assumptions are correct, and even assuming they suggest businesses

do not consider their lenders to be investors as a general matter, a particular loan to a

                                            9
particular business may still obviously be an investment. And although it is true that the

value of an equity interest in a business is tied to the business's performance, so is the

value of the right to repayment of a loan—as evidenced by the interest rate, which

reflects the calculated risk that the borrower will default. A reasonable attorney would

not have given the investment advice that Wirken gave in this case, but a reasonable

attorney who was acting in his or her professional capacity to give investment advice

would assume "investment in an enterprise" to mean both a purchase of stock and a loan

of money to a particular business.2

         In the same vein, the principal opinion's conclusion that a reasonable attorney

would know that a layperson cannot invest in a law firm begs the central question. 3

Section 356.111.1, RSMo 2000, would prevent a layperson from obtaining an ownership

interest in securities of a professional corporation, but the statute says nothing of who can

invest in a professional corporation.                "A professional corporation may issue shares,

fractional shares, rights or options to purchase shares, and other securities only to the

following: ...." Id. By stating that § 356.111.1 precluded Taylor from investing in the

         2
            To illustrate, the definition of investment provided by Black's Law Dictionary uses "bonds held to
maturity" as an example of an investment. Black's Law Dictionary, at 902. It defines a "bond" as a "written promise
to pay money or do some act if certain circumstances occur or a certain time elapses." Id. at 200. Clearly an
investment in an enterprise can include providing debt financing to a business; it is not limited to the purchase of an
equity share in a business. The principal opinion draws an empty distinction. As previously mentioned, the fact that
"investment in an enterprise" can mean providing both debt and equity financing to a particular business does not
make the phrase ambiguous. See Chesterfield Mgmt. Assocs., 407 S.W.3d at 629.
          Likewise, nothing about the word "enterprise" suggests an investment must be a purchase of an equity
share in a business. The principal opinion inexplicably comes to that conclusion from use of the phrase "financial
commitment," presumably by some dictionary. Slip op. at 16. The ninth edition of Black's Law Dictionary defines
"enterprise" as "[a]n organization or venture, esp. for business purposes;" it does not define it as one involving a
"financial commitment." Black's Law Dictionary, at 611. Regardless, a loan is a financial commitment even though
it must be paid back, and there is no tenable argument that the Wirken Law Group and Longview were not
"enterprises."
          3
            The principal opinion states the following as its rationale: "Would a reasonable attorney think that a non-
lawyer could invest in his or her law firm? No. Would a reasonable attorney think that a non-lawyer can make a
loan, profitable or not, to a law firm? Yes. Can a non-lawyer invest in a law firm? No." Slip op. at 19.

                                                         10
Wirken Law Group, the principal opinion assumes its conclusion—that the definition of

an investment in a professional corporation is limited to a purchase of an equity share.

As noted, the policy does not restrict the word "investment" to this narrow definition.

         Although loans may not always be considered investments for all purposes, this

does not make the policy ambiguous.4 It is sufficient that no reasonable attorney would

conclude that the loans in this case were not investments. The principal opinion holds

that the exclusion is ambiguous because, at the time the insurance policy was drafted, an

attorney conceivably might conclude, in the abstract, that some loan somewhere may not

be considered an investment. Slip op. at 11 n.8 (stating that the court's standard of review

is limited to what the parties would believe the contract means at the time of contracting).

But coverage disputes are not resolved in the abstract. Wirken created and had control of

the undisputed facts of his own legal malpractice insurance coverage question. The

investment advice that Wirken gave to Taylor was to make six loans and receive a return

on his money. There is no doubt that each loan constituted an "expenditure of money for

income or profit."5 Webster's Third New International Dictionary, at 1190.

         4
            The Supreme Court of Missouri has found that loans may not always have been considered investments.
See Hines v. Am. Sur. Co. (In re Keisker's Estate), 168 S.W.2d 96, 98-99 (Mo. 1943) (stating that the words "loan"
and "invest" are often used interchangeably, but distinguishing an "investment in bonds of the United States" from a
loan because the particular statute's use of the word "investment" contemplated a purchase); see also Oren v. C.I.R.,
357 F.3d 854, 857-58 (8th Cir. 2004) (holding that a shareholder's loan to a corporation does not constitute an
investment for purposes of calculating the shareholder's income taxes, when the transaction was essentially a sham
and the shareholder incurred no actual economic outlay); Ahrens v. Minn. Lawyers Mut. Ins. Co., 432 F. App'x 143,
149-50 (3d Cir. 2011) (suggesting that loans may not always be considered investments for all purposes but holding
that certain transactions were investments, as that term normally is used and as used in the legal malpractice
insurance policy exclusion in that case, while emphasizing that the "insured's reasonable expectations" precluded
coverage).
          5
            At least one of the Longview was a complex transaction, which illustrates why a reasonable attorney
could only conclude that Wirken's advice was investment advice. Taylor paid $138,000 to Longview up front for a
$150,000 loan, in effect paying the interest up front. Slip op. at 5. The whole amount of the loan was due all at
once, three months later. Id. Although the parties did not arrange this transaction as the purchase of a bond, there is
practically no difference. In a zero-coupon bond transaction, the purchaser (the lender) pays the issuer (the

                                                          11
         It is difficult to find a better word to describe the loans. One must affirmatively

avoid using the word "investment." This is apparent from the fact that Taylor himself did

not avoid using the term to describe the loans, and even Wirken described the Longview

loans as "investments" when pitching the idea to Taylor. Taylor admitted in his Second

Amended Petition in the underlying lawsuit that he had sought "investment advice" from

Wirken and that "Wirken advised [Taylor] that he was aware of a tremendous investment

opportunity" regarding the Longview loans. Although the subjective beliefs of neither

Taylor nor Wirken are dispositive of what a reasonable attorney would believe, the fact

that both parties referred to the loans colloquially as "investments" illustrates the strained

logic required to conclude that these loans were anything but investments in two

particular business enterprises.

         These six loans were investments in two enterprises—the Wirken Group and

Longview.         In my view, no reasonable attorney in Wirken's position could have

concluded otherwise. There is no "indistinctness and uncertainty," and no one was

required to "guess at the meaning" of the policy exclusion just because there is more than

one dictionary definition of the word "investment." Slip op. at 16, 19. After reading

what the policy excluded, any reasonable attorney would have concluded that advising



borrower) something lower than the face value of the bond at the outset, in lieu of receiving the periodic interest
payments typical of a run-of-the mill bond (known as "coupon" payments). Black's Law Dictionary, at 205. The
effect is that the issuer pays the interest up front. Id. The bondholder turns a profit at maturity, assuming there is no
default, when the issuer pays the bond's face value. Id.
           This was not a "simple loan," and the transaction sounds complicated because it was. Wirken and Taylor
were required to analyze, or at least should have analyzed, the risk of default as reflected in (1) the high interest rate,
(2) the short repayment period, and (3) the fact that the borrower was willing to pay the interest up front. Each
suggests a higher risk of default. The principal opinion nonetheless holds that it is reasonable for a lawyer to
conclude that advising his or her client to engage in the practical equivalent of a zero-coupon bond debt financing
transaction to a particular business is not advising the client to make an investment in an enterprise.

                                                            12
Taylor to make these loans would not be covered by insurance. I would hold that the

exclusion is clear and unambiguous and that the court must apply the plain language of

the exclusion as it is written. Gavan v. Bituminous Cas. Corp., 242 S.W.3d 718, 720

(Mo. banc 2008).

       The principal opinion insinuates that because the fact of malpractice is not at issue

in this case, neither is the issue of whether Wirken's actions were covered by the

insurance policy. Slip op. at 20-21 & n.14. The principal opinion's rationale is that the

general insuring clause provides coverage of the malpractice and that the exclusion must

be construed strictly against the drafter. But whether an exclusion applies is inherent in

the question of whether the policy provides coverage. See Todd v. Mo. United Sch. Ins.

Council, 223 S.W.3d 156, 163 (Mo. banc 2007) (holding that an insurance policy that

provided for a broad grant of coverage in one provision with limits in separate exclusions

was not ambiguous, and stating that "[i]nsurance policies are read as a whole, and the risk

insured against is made up of both the general insuring agreement as well as the

exclusions and definitions").

       This court should not resort to canons of statutory construction when policy

language is unambiguous. Gavan, 242 S.W.3d at 720; Ballmer, 899 S.W.2d at 525.

When there is no ambiguity, the plain language governs. Id. It is irrelevant whether that

plain language is in the general insuring clause or in a policy exclusion. See Todd, 223
S.W.3d at 163. Insurance policies are routinely written with policy exclusions, and a

reasonable attorney reading the policy would not have ignored the "legal representative

of investors" exclusion in determining coverage. Contrary to the majority opinion's use

                                            13
of the phrase "burden of proof," this case was resolved as a pure question of law by the

circuit court, which determined the policy provisions were unambiguous.                 See

Mendenhall, 375 S.W.3d at 92 (stating that whether a policy exclusion is unambiguous is

a question of law). The Bar Plan, based on undisputed facts, demonstrated that the policy

unambiguously excluded coverage.

                                Summary and Conclusion

         The "legal representative of investors" exclusion can be broken down into three

elements. It excludes coverage for: (1) claims that are "based upon or aris[e] out of" the

insured's capacity as a "legal representative of investors;" (2) when the representation was

"in regard to and resulted in an investment in an enterprise;" and (3) when the insured

either (a) "owns an equity interest" in the enterprise in which the investment was made or

(b) "receives a fee or commission from an [e]ntity other than the investor" for the

investment.

         Here, it is undisputed that Wirken was a "legal representative" of Taylor because

Wirken was acting within the scope of an attorney-client relationship regarding all six

loans.    The representation was in regard to and resulted in an "investment in an

enterprise" because, as discussed, Taylor's interest-bearing loans to the Wirken Law

Group and Longview were well within the definition of "investments in enterprises," as a

reasonable attorney would understand that phrase. This made Taylor an "investor." As

to the first set of three loans, Wirken was the sole owner of the Wirken Law Group—

which was "the enterprise invested in." And as to the second set of three loans, Wirkin



                                            14
received a commission based fee from Longview—which was "an Entity other than the

investor." All three elements of the policy exclusion are met.6

         In my view, the circuit court did not "miss a step" in its analysis. Slip op. at 18. It

correctly determined that the loans were investments. I agree with the circuit court's legal

conclusion that Wirken could not have reasonably expected that his actions in soliciting

and facilitating loans from his client to his own law firm and to another client would be

covered by his malpractice insurance policy, given the language of the policy exclusion.

I would affirm the circuit court's judgment that The Bar Plan is entitled to judgment as a

matter of law.


                                                                /s/ Zel M. Fischer
                                                                ___________________________
                                                                Zel M. Fischer, Special Judge




         6
           Taylor also presents two claims that the principal opinion does not address: (1) that even if the policy
exclusion is unambiguous, it does not apply to this claim, and summary judgment was inappropriate because some
of Wirken's actions did not fall within the exclusion; and (2) that The Bar Plan did not prove that the exclusion
applies because the policy's use of the word "and" to connect four different exclusions means The Bar Plan was
required to meet all of them. These claims are also without merit. In light of the scope of the issues discussed in the
principal opinion, I do not address these arguments here.

                                                          15